92 F.3d 1176
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Devone BATES, Plaintiff-Appellant,andJimmie Goosby;  Robert Kirven, Plaintiffs,v.L.H. BREEZE;  Eunice Belvin;  Unknown or Identified MedicalEmployees of Henrico County Jail, Defendants-Appellees.
No. 96-6544.
United States Court of Appeals, Fourth Circuit.
Submitted July 23, 1996.Decided Aug. 5, 1996.

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his 42 U.S.C. § 1983 (1988) complaint without prejudice for failure to provide the court with addresses of Defendants.  The complaint may be saved by amendment.  Thus, we have no jurisdiction over the appeal.   Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1067 (4th Cir.1993).  We deny leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED